Petition for Writ of Mandamus Dismissed and Opinion filed April 19, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00291-CR



                 IN RE EDWARD ROY NEWSOME, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 441673

                         MEMORANDUM OPINION

      On April 8, 2016, relator Edward Roy Newsome filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Kristin M. Guiney, presiding judge of the 179th District Court of Harris County, to
vacate an alleged order that disqualified relator’s counsel. The alleged
disqualification order is not part of the record.

      This court affirmed relator’s conviction for the felony of unauthorized use of
a motor vehicle in 1988 in the trial court below, and the Texas Court of Criminal
Appeals refused his petition for discretionary review. See Newsome v. State, No.
C14–87–00048–CR, 1988 WL 26430 (Tex. App.—Houston [14th Dist.] 1988, pet.
ref’d) (not designated for publication). Therefore, relator’s conviction is final.

      Because relator’s petition involves a final post-conviction felony proceeding,
it is governed by Article 11.07 of the Texas Code of Criminal Procedure. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 (West Supp.2014); see also id. at art. 11.07
§ 5 (stating that, “[a]fter conviction the procedure outlined in this Act shall be
exclusive and any other proceeding shall be void and of no force and effect in
discharging the prisoner.”). Only the Court of Criminal Appeals has jurisdiction in
final post-conviction felony proceedings. Padieu v. Court of Appeals of Tex., Fifth
Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013).

      We therefore dismiss relator’s petition for want of jurisdiction.


                                                     PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                           2